Citation Nr: 1803977	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disorder prior to March 18, 2013, and reduced to 10 percent thereafter.

2.  Whether a rating reduction from 20 percent to 10 percent for a cervical spine disorder effective March 18, 2013, was proper.

3.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disorder prior to March 18, 2013, and reduced to noncompensable thereafter.

4.  Whether a rating reduction from 10 percent to noncompensable for a thoracolumbar spine disorder effective March 18, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  Some relevant VA treatment records are located in Legacy Content Manager, and all records are now in these electronic systems.

The Board notes that Veteran initially requested an increased rating for both his cervical and thoracolumbar spine disorders.  See December 2012 Notice of Disagreement.  In a November 2013 rating decision, the AOJ reduced the disability evaluations for both of these disorders.  A claim stemming from a rating reduction action must be phrased as whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, the Veteran's appeal also encompasses his claim of entitlement to increased ratings.  Thus, the Board has rephrased these issues on the title page to reflect the separate increased rating and rating reduction issues and the fact that staged ratings have been assigned.  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to increased ratings for a cervical spine disorder and a thoracolumbar spine disorder REMANDED to the AOJ.

FINDINGS OF FACT

1.  A November 2013 rating decision implemented a disability reduction from 20 percent to 10 percent for the Veteran's cervical spine disorder, and from 10 percent to noncompensable for his thoracolumbar spine disorder, both effective March 18, 2013.

2.  The November 2013 rating decision that reduced a disability rating for the cervical spine disorder from 20 percent to 10 percent, and from 10 percent to noncompensable for the thoracolumbar spine disorder, both effective March 18, 2013, was based on inadequate VA examinations.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected cervical spine disorder from 20 percent to 10 percent was improper, and restoration of the 20 percent disability rating effective March 18, 2013, is warranted.  38 U.S.C. §§1155, 5103 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2017).

2.  The reduction of the rating for the service-connected thoracolumbar spine disorder from 10 percent to noncompensable was improper, and restoration of the 10 percent disability rating effective March 18, 2013, is warranted.  38 U.S.C. §§1155, 5103; 38 C.F.R. §§ 3.102, 3.105, 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Analysis

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the AOJ satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. §3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. §3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing. 38 C.F.R. §3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires. Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record. If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development. If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. §3.105. 

In this case, the Board observes that the rating reduction did not result in any reduction of VA compensation being paid to the Veteran as the overall, combined disability rating was not reduced.  Thus, the procedural protections of 38 C.F.R. §3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

Accordingly, the remaining question is whether the reduction in the disability rating is warranted based on the medical and lay evidence of record.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C. §1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but it must also be determined that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

A review of the November 2013 rating reduction reveals that, in reducing the Veteran's disability ratings for his cervical and thoracolumbar spine disorders, the AOJ considered the results from March 2013 VA examinations "showing improvement" in range-of-motion measurements.  During these VA examinations, the Veteran reported flare-ups in both the cervical and thoracolumbar spine.  However, the examiner did not address the Veteran's range-of-motion measurements during flare-ups, instead only documenting the Veteran's description and providing no further comment on the limitations caused by flare-ups.

Upon review of the process by which the AOJ implemented its rating reduction, the Board immediately notes an essential missing component to the analysis underlying its decision - the lack of an adequate examination measuring "functional loss" pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The March 2013 VA examinations did not fully measure whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups, as the examiner provided no analysis regarding the reported flare-ups.

The Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) specifically explained that such an analysis was inadequate as direct observation of functional impairment was not a prerequisite for offering an opinion.  Rather, the Court stated that VA's Clinician's Guide contemplates that the examiner would elicit sufficient information from the Veteran regarding the extent of motion loss and then provide an opinion.  Failure to do so renders the examination report inadequate. Thus, the Veteran's rating reduction was predicated on inadequate VA examination reports, which voids the ratings reduction decision.






ORDER

The 20 percent rating for a cervical spine disorder is restored effective March 18, 2013.
The 10 percent rating for a thoracolumbar spine disorder is restored effective March 18, 2013.


REMAND

The Veteran seeks increased ratings for cervical and thoracolumbar spine disorders.  The record reflects that the AOJ requested medical records from the Social Security Administration (SSA).  In a May 2013 letter, SSA indicated that it was providing the requested information in the form of a compact disc.  The Board does not have access to that disc, and those records do not appear to be part of the electronic claims file.  On remand, the AOJ should upload the documents contained on the SSA disc to the Veteran's electronic claims file.

The Veteran underwent VA examinations in July 2010 and March 2013 to evaluate his cervical and thoracolumbar spine disorders.  During those examinations, the Veteran underwent initial and repetitive use range of motion testing of his low back.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Additionally, the examiner noted that the Veteran experienced flare-ups, but did not provide range-of motion measurements for the flare-ups.  This examination report must be returned as inadequate for rating purposes pursuant to both Correia and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2013.

2.  Upload SSA documents from the compact disc provided by SSA to the electronic claims file.  See May 2013 SSA National Records Center Response.

3.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his cervical and thoracolumbar spine disorders.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing for both the cervical spine and thoracolumbar spine in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the cervical and/or thoracolumbar disorders.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After completing the actions detailed above, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


